Cooper, J.,
delivered the opinion of the court.
There was evidence tending to prove that Taylor assigned his *503choses in action to his wife with intent to defraud his creditors. A debtor has no right in law to transfer his estate to another in •order that he may “dictate terms of settlement to his creditors.” Whether the evidence was sufficient to establish a fraudulent purpose was a question for the jury. The first and third instructions given for the plaintiff were erroneous in being upon the weight of the evidence.
The first, fourth, and fifth instructions asked by the defendants and refused by the court should have been given. If the defendants were not indebted to the plaintiff they were entitled to a judgment, and if the money received by them was the money of Taylor, who was conducting business with his own funds but in the name of his wife, she has sustained no injury by the appropriation of it by the defendants to the payment of their claim.

Judgment reversed.